Citation Nr: 9930338	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-05 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction times two, and 
thrombolysis, secondary to service-connected rheumatic heart 
disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to July 
1964.  

In a rating decision dated in November 1993, the Regional 
Office (RO) granted service connection for rheumatic heart 
disease and assigned a noncompensable evaluation for 
rheumatic heart disease, effective in February 1993.  In a 
March 1995 rating decision, the RO assigned a 10 percent 
evaluation for rheumatic heart disease, effective in February 
1993.  At that time, the RO also denied service connection 
for coronary artery disease, status post myocardial 
infarction times two, and thrombolysis.  In February 1999, 
the Board of Veterans' Appeals (Board) denied service 
connection for ulcers and remanded the other issues of 
entitlement to service connection for coronary artery 
disease, status post myocardial infarction times two, and 
thrombolysis, to include service connection secondary to 
service connected rheumatic heart disease, and entitlement to 
an evaluation in excess of 10 percent for service-connected 
rheumatic heart disease.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that service-connected rheumatic heart disease 
caused or increased the severity of coronary artery disease, 
two myocardial infarctions or thrombolysis.  

2.  All relevant information necessary for an equitable 
disposition of the appeal of the claim involving evaluation 
of service-connected rheumatic heart disease has been 
developed.  

3.  The veteran's residuals of rheumatic fever are not 
productive of any ascertainable symptoms or impairment 
involving the heart. 


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for coronary artery disease, status post myocardial 
infarction times two, and thrombolysis, to include service 
connection secondary to service connected rheumatic heart 
disease, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent 
for rheumatic heart disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 7000 (1997); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 7000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, where a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and cardiovascular 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Additionally, secondary service connection for a disability 
is warranted when that disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Secondary service connection is 
also warranted for a disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board also notes that the veteran must submit evidence 
that a claim for entitlement to service connection benefits 
is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the 
Department of Veterans Affairs (VA) benefit system requires 
more than just an allegation.  The veteran must submit 
supporting evidence that is sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two; 
or, in the case of secondary service connection, there must 
be evidence of a current disability and a link between that 
disability and a service-connected disability.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
an opinion is used to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).  

The service medical records show treatment for active 
rheumatic fever without heart involvement.  Additionally, 
chest X-rays and electrocardiograms were consistently 
negative or normal.  Moreover, the separation medical 
examination performed in June 1964 included a normal clinical 
evaluation of the chest, heart and vascular system.  

Furthermore, the veteran has submitted no competent evidence 
tending to show that service-connected residuals of rheumatic 
fever, including rheumatic heart disease, caused or increased 
the severity of coronary artery disease, two myocardial 
infarctions or thrombolysis.  Therefore, the Board finds that 
the claim for entitlement to service connection for coronary 
artery disease, status post myocardial infarction times two, 
and thrombolysis, to include service connection on a 
secondary basis, is not well-grounded.  

Moreover, a VA physician reviewed the veteran's claims file 
and examined the veteran in April 1999.  According to that 
examiner, the veteran's symptomatology was attributable to 
his coronary artery disease and his valvular heart disease 
(aortic stenosis) was not of sufficient severity at that time 
to result in symptomatology.  The examiner added that the 
valvular findings on echo were consistent with age and 
related degenerative disease of the valves and neither his 
coronary artery disease nor his valvular heart disease was 
attributable to or had been exacerbated by his service-
connected rheumatic fever.  The diagnoses at that time were 
coronary artery disease, status post myocardial infarction, 
status post coronary artery bypass graft, normal heart size, 
dyspnea on exertion, angina, functional class II, estimated 
METs, maximal, 3 METs sustained; aortic stenosis, mild, mild 
functional mitral regurgitation and tricuspid regurgitation 
with mitral annular calcification; and history of rheumatic 
fever.  Thus, the only competent evidence that addresses 
whether there is a relationship between the veteran's 
coronary artery disease, two myocardial infarctions and any 
thrombolysis and his service-connected residuals of rheumatic 
fever is against finding that there is such a relationship.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
obtaining an opinion from an independent medical expert, as 
the veteran's representative has requested.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for 
coronary artery disease, status post myocardial infarction 
times two, and thrombolysis, to include service connection 
secondary to service connected rheumatic heart disease.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claim for entitlement to service connection for coronary 
artery disease, status post myocardial infarction times two, 
and thrombolysis, to include service connection on a 
secondary basis, not well-grounded constitutes harmless 
error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  


II.  Evaluation of Rheumatic Heart Disease

The Board finds that the claim for entitlement to a higher 
rating for rheumatic heart disease is well-grounded within 
the meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO has not assigned separate 
staged ratings for the veteran's rheumatic heart disease.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in November 1993 and subsequent 
rating decisions, the RO addressed all of the evidence of 
record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  
Additionally, in reaching the determination below, the Board 
has considered whether staged ratings should be assigned.  
The Board concluded that the disability has not significantly 
changed and a uniform evaluation is appropriate in this case.  

Rheumatic heart disease is evaluated under Diagnostic 
Code 7000.  The criteria of that Diagnostic Code  were 
changed in January 1998, while the current appeal was 
pending.  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

Under the old provisions of Diagnostic Code 7000, a 10 
percent evaluation is warranted for identifiable valvular 
lesion, slight, if any dyspnea, and the heart not enlarged; 
following established active rheumatic heart disease.  A 30 
percent evaluation is warranted for three years following an 
episode of rheumatic fever with cardiac manifestations in 
service or its subsequent recurrence.  A 30 percent 
evaluation is also warranted where the evidence shows 
inactive rheumatic heart disease with diastolic murmur with 
characteristic electrocardiogram manifestations or a 
definitely enlarged heart.  38 C.F.R. Part 4 (1997).  

Under the new criteria, workload of greater than 7 METs but 
not greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; when continuous medication 
is required warrants a 10 percent evaluation; and workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray warrants a 30 percent 
evaluation.  38 C.F.R. Part 4 (1999).  

The veteran underwent a VA general medical examination in 
March 1993.  The diagnoses were coronary artery disease, 
status post myocardial infarction times two, and 
thrombolysis, and peripheral vascular disease with 
classification.  Because the examiner did not list a 
diagnosis of rheumatic heart disease, it is reasonable to 
assume the examiner did not attribute any examination 
findings or impairment to that disorder, especially in light 
of the April 1999 VA examiner's opinion, discussed 
previously.  Private medical records dated in the 1990's and 
a letter from a private physician dated in June 1994 show 
that the veteran had coronary artery disease, suffered 
myocardial infarction and underwent cardiac catheterization 
and coronary artery bypass grafting.  However, that evidence 
does not link any current heart symptoms to the veteran's 
service-connected residuals of rheumatic fever.  Moreover, 
the VA physician who examined the veteran in April 1999, 
whose findings are discussed in detail above, attributed the 
examination findings pertaining to the veteran's heart to a 
nonservice-connected disorder, coronary artery disease.  
Thus, there is no probative evidence, such as medical 
evidence, that the residuals of rheumatic fever are currently 
productive of any ascertainable heart impairment.  As a lay 
person, the veteran is not competent to determine the cause 
of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Under the 
circumstances, an evaluation in excess of 10 percent under 
either the old or new criteria of Diagnostic Code 7000 is not 
warranted.

Additionally, preliminary review of the record does not 
reveal that the RO expressly considered referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a rating in excess of 10 percent for 
rheumatic heart disease.  


ORDER

The appeal is denied.  

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

